Citation Nr: 0801216	
Decision Date: 01/11/08    Archive Date: 01/22/08

DOCKET NO.  05-35 828A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Manila, Republic of the Philippines


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death. 

2.  Entitlement to nonservice-connected death pension 
benefits. 

3.  Entitlement to accrued benefits.

ATTORNEY FOR THE BOARD

Robert E. O'Brien, Counsel





INTRODUCTION

The veteran had recognized guerrilla service from January 
1945 to September 1945.  He died in July 1999.  The appellant 
is his surviving spouse.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2004 rating decision of the 
VARO in Manila, the Philippines.  In her notification letter 
dated in June 2004, the appellant was told that her claim for 
service connection for the cause of the veteran's death was 
denied, as well as a claim for accrued benefits.  She was 
also informed that a claim for nonservice-connected death 
pension was denied because she had no legal entitlement to 
the benefit under the laws of the United States.  


FINDINGS OF FACT

1.  The veteran had recognized guerrilla service from January 
1945 to September 1945.

2.  He died in July 1999 of undetermined cause.  Prostate 
cancer was listed as a significant condition contributing to 
death.  

3.  At the time of death the veteran had no service-connected 
disabilities and no claim of service connection for any 
disorder was pending.  

4.  Prostate cancer was not manifested or aggravated during 
service, is not attributable to service, and was not 
manifested to a compensable degree within one year of the 
veteran's separation from active service.  

5.  There is no competent evidence showing that the veteran 
had an injury or disease in service, or within one year of 
separation from service, that caused or contributed to his 
death.  

6.  The veteran did not possess the requisite service to 
allow his surviving spouse to qualify for VA nonservice-
connected death pension benefits.  


CONCLUSIONS OF LAW

1.  Prostate cancer was not incurred in or aggravated by 
service and may not be presumed to have been incurred 
therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113 (West 2002 & 
Supp. 2007); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2007).

2.  A disability incurred in or aggravated by service did not 
cause or contribute substantially or materially to the cause 
of death of the veteran.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1113, 1310, 5103, 5103A, 5107 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.303, 3.307, 3.309, 3.312 (2007).  

3.  The service requirements for eligibility for VA 
nonservice-connected death pension benefits are not met.  
38 U.S.C.A. §§ 101(2), 101(24), 107, 1521, 1541 (West 2002); 
38 C.F.R. §§ 3.1, 3.6, 3.40, 3.203 (2007).  

4.  There is no basis for entitlement to accrued benefits.  
38 U.S.C.A. § 5121 (West 2002).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist the claimant in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant of any information, and any medical or lay evidence 
that is necessary to substantiate the claim.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper notice from VA 
must inform the claimant of any information and evidence not 
of record (1) that is necessary to substantiate the claim; 
(2) that VA will seek to provide; (3) that the claimant is 
expected is provide; and (4) must ask the claimant to provide 
any evidence and her possession that pertains to the claim in 
accordance with 38 C.F.R. § 3.159(b)(1).  This notice must be 
provided prior to an initial unfavorable decision on a claim 
by the agency of original jurisdiction (AOJ).  Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  

In the instant case, the initial unfavorable agency decision 
was made following the appellant's receiving VCAA 
notification pertaining to her claim in April 2004.

In a June 2006 communication, the appellant was told VA was 
working on her application for death benefits as the 
surviving spouse of the veteran.  She was told that it was 
her responsibility to make sure VA received all requested 
records that were not in the possession of a Federal 
department or agency.  She was told that to support her claim 
for death pension benefits, the evidence had to show the 
veteran served in the regular component of the active 
military, naval, or air service of the United States Armed 
Forces.  With regard to accrued benefits, she was informed 
that the evidence had to show that benefits were due the 
claimant based on existing ratings, or decisions, or evidence 
in VA's possession at the time of death, but the benefits 
were not paid before the claimant's death and that she was 
the surviving spouse of the deceased, or that she paid the 
expenses of the deceased claimant's last sickness and burial.  
In view of the foregoing, the Board finds that VA fully 
notified the appellant of what was required to substantiate 
her claim.  

VA must also make reasonable efforts to assist the appellant 
in obtaining evidence necessary to substantiate a claim for 
the benefits sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claims.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In the present case, 
the evidence includes the veteran's death certificate, a 
processing affidavit from Philippine Army personnel, and 
medical evidence received in 2004.  The Board believes that 
the evidence of record provides sufficient information to 
adequately evaluate the claims, and the Board is not aware of 
the existence of any additional relevant evidence that has 
not been obtained.  Therefore, no further assistance to the 
appellant in the development of evidence is required.  Also, 
as the appellant has been provided with ample opportunity to 
present evidence and arguments on her behalf, the Board finds 
that appellate review is appropriate at this time.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993).  

Service Connection for the Cause of Death

The surviving spouse of a veteran who had a service-connected 
disability that was the principal or contributing cause of 
his death may be eligible for VA death benefits.  See 
38 U.S.C.A. § 1310; 38 C.F.R. § 3.312(a).  In order to 
establish service connection for the cause of the veteran's 
death, the evidence must establish that the service-connected 
disability was either the principal or a contributory cause 
of death.  For a service-connected disability to be the cause 
of death, it must singly or with some other condition be the 
immediate or underlying cause or be etiologically related to 
the cause of death.  For a service-connected disability to 
constitute a contributory cause of death, it must be shown 
that it contributed substantially or materially; it is not 
sufficient to show that it causally shared in producing 
death, but rather it must be shown that there was a causal 
connection.  38 U.S.C.A. § 1310; 38 C.F.R. § 3.312.  The 
debilitating effects of a service-connected disability must 
have made the decedent materially less capable of resisting 
the fatal disease and must have had a material influence in 
accelerating death.  See Lathan v. Brown, 7 Vet. App. 359 
(1995).  

Service connection may be granted for disability arising from 
disease or injury, incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110.  Service connection may also be 
granted for a disease diagnosed after discharge when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  
38 C.F.R. § 3.303(d).  

When a veteran had active service for ninety (90) days or 
more, and certain chronic diseases, including cancer, are 
manifest to a compensable degree of 10 percent or more within 
the first year following separation from service, service 
connection will be presumed for the condition.  
38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 
3.309.  

In order to establish service connection for a claimed 
disorder, there must be competent evidence showing:  
(1) Medical evidence of a current disability; (2) medical 
evidence, or in certain circumstances, lay evidence of 
inservice incurrence or aggravation of a disease or injury; 
and (3) medical evidence of a nexus between the claimed 
inservice disease or injury and the present disease or 
injury.  Coburn v. Nicholson, 19 Vet. App. 427, 431 (2006); 
Disabled American Veterans v. Secretary of Veterans Affairs, 
419 F.3d 1317, 1318 (Fed. Cir. 2005); Shedden v. Principi, 
381 F.3d 1163, 1166 (Fed. Cir. 2004).  If the claimant fails 
to demonstrate any one element, denial of service connection 
will result.  

A determination as to whether these requirements are met is 
based on an analysis of all the evidence of record and an 
evaluation of its credibility and probative value.  

In this case, the Board assures the appellant it has 
thoroughly reviewed all the evidence in the claims folder.  
Although the Board has an obligation to provide reasons and 
bases supporting its decision, there is no need to discuss in 
detail the evidence submitted by the appellant or on her 
behalf.  See Gonzales v. West, 218 F.3d 1378, 1380 (Fed. Cir. 
2000) (The Board must review the entire record, but does not 
have to discuss each piece of evidence).  The analysis below 
focuses on the most salient and relevant evidence and on what 
this evidence shows, or fails to show, on the claim.  The 
appellant should not assume that the Board has overlooked 
pieces of evidence that are not explicitly discussed herein.  
See Timberlake v. Gober, 14 Vet. App. 122 (2000).  (The law 
requires only that the Board provide reasons for rejecting 
evidence favorable to the appellant).

Based on a longitudinal review of the evidence of record, the 
Board finds that there is a preponderance of evidence against 
the claim for service connection for the cause of the 
veteran's death.  

The evidence of record includes an affidavit for Philippine 
Army Personnel dated in February 1946.  The veteran indicated 
that he had no wounds or illnesses.

The death certificate reveals the veteran died in July 1999 
of undetermined causation.  Prostate cancer was listed as a 
significant condition contributing to death.  

At the time of the veteran's death, he was not service-
connected for any disability.  

A review of the evidence indicates there is no competent 
medical evidence showing that the veteran's cause of death 
was related to his active service.  There is no evidence of 
the presence of prostate cancer during service or for years 
thereafter.  As there is no evidence that the veteran 
developed cancer related in any way to his active service, 
there is no basis for a grant of service connection for the 
cause of his death.  

The Board recognizes the appellant's sincere belief that the 
veteran's death was related in some way to his experiences in 
service.  However, in this case, the appellant has not been 
shown to have the professional expertise necessary to provide 
meaningful evidence regarding the causal relationship between 
the decedent's death and his active military service.  See 
Routen v. Brown, 10 Vet. App. 183, 186 (1997).  (A lay person 
is generally not capable of opining on matters requiring 
medical knowledge).  See also Espiritu v. Derwinski, 
2 Vet. App. 492 (1992).  

Legal Entitlement to Nonservice-Connected Death Pension 
Benefits

The appellant also seeks VA nonservice-connected death 
pension benefits.  Such a nonservice-connected death pension 
is payable to the surviving spouse of a veteran of a war who 
has the requisite wartime service or who was receiving (or 
entitled to receive) compensation or retirement pay for a 
service-connected disability.  38 U.S.C.A. §§ 1521, 1541.  

To establish basic eligibility for VA nonservice-connected 
death pension benefits, in part, the claimant must be a 
veteran who had active military, naval or air service.  
38 U.S.C.A. §§ 101(2)(24), 1521(j); 38 C.F.R. §§ 3.1, 3.6.  

The term "veteran" is defined as a person who served in the 
active military, naval, or air service, and who was 
discharged or released therefrom under conditions other than 
dishonorable.  38 U.S.C.A. § 101(2).  "Active military, 
naval, and air service" includes active duty.  In turn, 
"active duty" is defined as full-time duty in the Armed 
Forces.  38 C.F.R. § 3.6.  "The Armed Forces" consists of the 
United States Army, Navy, Marine Corps, Air Force, and Coast 
Guard, including their Reserve components.  38 C.F.R. § 3.1.  

Service in the Philippine Scouts and the organized military 
forces of the Government of the Commonwealth of the 
Philippines, including recognized guerrilla service, is 
recognized service for certain VA purposes, as authorized by 
38 U.S.C.A. § 107; 38 C.F.R. § 3.40.  

Service department certified recognized guerrilla service and 
unrecognized guerrilla service under a recognized 
commissioned officer, only if the present was a former member 
of the United States Armed Forces (including the Philippine 
Scouts), or the Commonwealth Army, prior to July 1, 1946, is 
included for VA compensation benefits, but not for VA 
nonservice-connected death pension benefits.  
38 C.F.R. § 3.40(b)(c)(d).

Based on the foregoing, persons with service in the 
Philippine Commonwealth Army, including the recognized 
guerrillas, shall not be deemed to have been in active 
military service with the Armed Forces of the United States 
for the purpose of establishing entitlement to VA nonservice-
connected death pension benefits.  38 U.S.C.A. § 107; 
38 C.F.R. § 3.40.  Therefore, the Board finds that the 
appellant is not eligible for the requested benefit.  The 
decedent's type of service is not one that can qualify a 
claimant for certain VA benefits such as a nonservice-
connected death pension.  

This is a case where the law is dispositive.  Basic 
eligibility for VA nonservice-connected death pension 
benefits is precluded based on the veteran's service.  
Therefore, the Board must deny the appeal.  As the 
disposition of this claim is based on the law, and not the 
facts of the case, the claim must be denied based on a lack 
of entitlement under the law.  See Mason v. Principi, 16 Vet. 
App. 129, 131-32 (2002).  

Accrued Benefits

An accrued benefits claim arises after a veteran has died.  
Although a veteran's claim does not survive his death, See 
Vda de Landicho v. Brown, 7 Vet. App. 42, 47 (1994) certain 
individuals may be entitled to accrued benefits under certain 
conditions.  Among requirements for accrued benefits are that 
a claim must be filed within the year after veteran's death.  
38 U.S.C.A. § 5121; 38 C.F.R. § 3.1000.  

Applicable law provides that an individual entitled to 
accrued benefits may be paid periodic monetary benefits to 
which a veteran was entitled at the time of his death under 
existing ratings or based on evidence in the file at the time 
of his death.  38 U.S.C.A. § 5121; 38 C.F.R. § 3.1000.  

The Federal Circuit Court has made it clear that, in order to 
support a claim for accrued benefits, the veteran must have 
had a claim pending at the time of his death for such 
benefits or else be entitled to them under an existing rating 
or decision.  38 U.S.C.A. §§ 5101(a), 5121(a); Jones v. West, 
136 F.3d 1296 (Fed. Cir. February 11, 1998).  

In this case, there was no claim pending at the time of the 
veteran's death.  Accordingly, there is no legal entitlement 
to accrued benefits.  


ORDER

Service connection for the cause of the veteran's death is 
denied.  

Legal entitlement to nonservice-connected death pension 
benefits is denied.  

Legal entitlement to accrued benefits is denied.  


	                        
____________________________________________
	V. L. JORDAN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


